DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/22 has been entered.
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-2, 7, 11-12, 21-22, and 24, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al. (10,079,192).
Regarding claims 1 and 11-12, Hsiao et al. (See specifically Figs. 5-6 and the associated description) discloses a semiconductor package, comprising: a substrate (20/20a); an epoxy layer (120) disposed on a top surface of the substrate (20/20a) (See Figs. 5-6); a plurality of metal pillars (420) formed on a top surface of the substrate (20/20a) (See Fig. 6); a semiconductor component (50) disposed on the substrate (20/20a), the semiconductor component (50), which inherently comprises one or more dies (See Fig. 6), and the semiconductor component (50) 
Regarding claim 2, Hsiao et al. further discloses each metal pillar (420) including a solder cap (See Fig. 6) that is partially encapsulated by the mold compound (12) and wherein the interposer (20b) is coupled to the plurality of metal pillars (420) via the solder caps (See Fig. 6).
Regarding claim 7, Hsiao et al. further discloses a second package (100c) being disposed on interposer (20b) (See Fig. 6).
Regarding claim 21, Hsiao et al. further discloses a method of forming a semiconductor package, comprising: forming a plurality of metal pillars (420) on a top surface of a substrate (20a) (Fig. 6); disposing a semiconductor component (50) on the top surface of the substrate (20a) (Fig. 6), the semiconductor component (50) having a top surface (e.g., the upper 
Regarding claim 22, Hsiao et al. further discloses disposing a second package (100c) on the interposer (20b) (See Fig. 6).
Regarding claim 24, Hsiao et al. further discloses forming, in each metal pillar (420), a solder cap that is partially encapsulated by the mold compound (12), wherein the interposer (20b) is coupled to the plurality of metal pillars (420) via the solder caps (See Fig. 6).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966), that are applied for establishing a background for determining obviousness under 35 
U.S.C. 103(a) are summarized as follows: 
a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness
or nonobviousness. 

4.	Claims 3-6, 8-10, 13-20, and 23, are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (10,079,192).
Regarding claims 3-4, 8-10, 13-14, 16-20, and 23, Hsiao et al. discloses all the limitations of the claimed invention except for specifying a z-height limiting of the package (e.g., being less than or equal to 1 mm, being approximately 869 µm to 915 µm, being approximately 425 µm to 750 µm).
Although Hsiao et al. lacks an inclusion of specifying the z-height limiting of the package, these feature are merely matters of design option when general knowledge in the relevant field of the art is used, and the person skilled in the art would regard it as a simple modification without any inventive skills. The further citation in claims 8-10 and 16-20, regarding the z-height limiting of the substrate, the semiconductor component, the interposer, the epoxy layer, the metallization layer, and the plurality of solder bumps, would have been obvious for similar reasons set forth above.

Although Hsiao et al. lacks an inclusion of specifying a pitch range of the plurality of metal pillars, as applicant claimed, these feature are merely matters of design option when general knowledge in the relevant field of the art is used, and the person skilled in the art would regard it as a simple modification without any inventive skills.
Regarding claims 5 and 15, Hsiao et al. discloses all the limitations of the claimed invention except for specifying a die-to-package ratio for the package being equal to or greater than 0.7.
Although Hsiao et al. lacks an inclusion of specifying a die-to-package ratio for the package, as applicant claimed, a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity.
Conclusion
5.	Applicant’s amendment filed on 09/30/21 have been fully considered but they are deemed to be moot in view of the new grounds of rejection (because the new limitation of “the die vertically over one or more of the plurality of metal pillars” added to independent claims 1, 11, and 21, raises new issues that would require further consideration and/or search. Therefore, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
January 24, 2022